Citation Nr: 0312859	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  96-34 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic 
conjunctivitis of the right eye.

2.  Entitlement to service connection for a disability 
resulting from exposure to R-12 refrigerant.

3.  Entitlement to a rating in excess of 40 percent for 
lumbar spine intervertebral disc syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1992 to April 1993.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an October 1993 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  A personal hearing was 
held at the RO in June 1994.  For the reasons indicated 
below, further RO adjudicatory action is necessary.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  While the Board provided the veteran 
some notice of the VCAA in November 2002, the United States 
Court of Appeals for Veterans Claims (Court) has since 
provided further guidelines regarding the notice provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The guidelines of the Court in Quartuccio do not 
appear to be satisfied.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, __F.3d__, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  

The Board also informed the veteran in November 2002 of a 
change in the law regarding her appeal for an increased 
rating for lumbar spine intervertebral disc syndrome.  
(Specifically, the criteria for rating intervertebral disc 
syndrome were revised effective September 23, 2002.)  
Subsequently, the veteran submitted additional evidence 
(including private medical evidence) directly to the Board in 
April 2003.  Review of these medical records show that the 
majority of them appear to be associated with treatment 
afforded the veteran for her service-connected low back 
disability.  Though the veteran has waived AOJ consideration 
of the evidence submitted in April 2003, since the veteran's 
appeal was pending at the time of the regulatory revision, 
under Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
low back disability rating must be considered under both the 
old and (effective from September 23, 2002) the new criteria.  
See VAOPGCPREC 3-00.

The veteran was last afforded a VA orthopedic examination in 
September 1997, when disc herniation was diagnosed.  As she 
is clearly alleging that her low back disability has worsened 
since then, a contemporaneous examination must be scheduled 
to ascertain the current severity of the back disorder.  
Where, as here, the claim involves the assignment of an 
initial rating for a disability following the award of 
service connection for such disability, the entire history of 
the disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran must be provided notice 
of the pertinent provisions of the VCAA, 
including specific information regarding 
what type evidence would substantiate her 
claims, what the evidence of record 
shows, and what further evidence VA would 
obtain for her, as well as what evidence 
or information she is responsible for 
obtaining or providing.  If further 
evidence is identified, the VA should 
obtain such evidence and associate it 
with the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
current severity of her service-connected 
lumbar spine disability.  The claims 
folder must be available to, and reviewed 
by, the examiner in conjunction with the 
examination.  All indicated studies, 
including X-rays and range of motion 
studies, should be performed.  The 
examiner should indicate whether there is 
pain on motion.  Any incoordination, 
weakened movement and excess fatigability 
on use should be noted.  

The examiner should also express an 
opinion as to whether there would be 
additional limits on functional ability 
with repeated use or during flare-ups (if 
the veteran reports flare-ups).

Further, the examiner should specifically 
identify any evidence of neuropathy due 
to the service-connected disability, to 
include characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  In 
addition, the examiner should elicit 
history concerning the frequency and 
duration of incapacitating episodes 
necessitating bed rest and treatment by a 
physician.  The examiner must explain the 
rationale for any opinion given.  The RO 
should notify the veteran of 38 C.F.R. 
§ 3.655 as it relates to the failure to 
report for a scheduled VA examination.

3.  After the development ordered above 
and any other action deemed necessary is 
completed, the RO should review the 
entire record (specifically considering 
the additional evidence obtained by the 
Board) and re-adjudicate the claims.  If 
any claim remains denied, the RO should 
issue an appropriate supplemental 
statement of the case, and give the 
veteran and her representative the 
requisite period of time to respond.  The 
case should then be returned to the 
Board, if in order, for further review.  

The purpose of this remand is to satisfy the mandates of the 
Court and the Federal Circuit in the decisions cited above.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


